DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 2/23/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New by Amendment
Claims 1, 3, 7, 8, 10-15, 17-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Halstead, (GB 1,439,462) in view of Andersen (US 3,629,468) and Lavender et al. (US 2017/0172880) and further in view of Richter (US 5,738,840).
Halstead teaches a method of brightening teeth with “an aqueous solution buffered to pH 8 to 12 of . . . an alkali metal and/or an alkaline earth metal of hypochlorite and an amine” (p. 1, lines 26-32).
The tooth brightener solution is obtained “by dissolving one or more solid materials, for example in tablet form, in water” (Id. lines 82-85), wherein the “teeth are then brightened by simply taking a portion of the resulting solution into the mouth as a mouthwash” (p. 1, line 89- p. 2, line 1).
The tablets are effervescent insofar as Halstead teaches, “If any of the materials are provided in tablet form, it is advantageous to add means for causing to increase the rate of dissolution of the tableted material. By way of example, equal amounts of adipic acid and sodium bicarbonate may be included in a tablet to cause effervescence upon dissolution” (p. 2, lines 2-8).
Halstead does not require microcrystalline cellulose, magnesium stearate, or water-soluble polymer.  Accordingly, it would have been obvious to exclude them, as per claims 1, 8, 10. 
Concerning claims 11-13, 18, 19, since Halstead teaches, “it is advantageous to add means for causing to increase the rate of dissolution of the tableted material” (p. 2, lines 2-5), it would have been obvious to modify a range for dissolution.  Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 14, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine the tablets of Halstead in a kit with a mouthwash, since mouthwashes are recognized therein as a suitable formulation. 
Providing a cup, as per claim 15 would have been obvious as a convenient means for imbibing the mouthwash, as opposed to using one’s hands.

Halstead does not teach a concentration range for the acid or bicarbonate, nor sweetening/flavoring agents.

Andersen teaches effervescent mouthwash tablets comprising an alkali metal carbonate salt and adipic acid (Abstract), where “[t]he desired effervescent action is produced upon the liberation of gaseous carbon dioxide as the product of reaction between the gas liberating salt and organic acid which together constitute the tablet base” (col. 2 line 72 through col. 3, line 3).
Andersen further teaches, “An effective product is realized with a sodium bicarbonate content ranging from about 20 to 90 percent by weight” (col. 3, lines 11-13).  The acid may be “from about 10 to 70 percent by weight” (Id. lines 25-27).
The tablets also comprise “artificial sweeteners, and suitable flavoring ingredients” (col. 2, lines 45-46).  The reference further teaches, “As a matter of practice, it has been found desirable from the standpoint of taste considerations to sweeten preparations which are intended for oral administration” and “any desired flavoring additives . . . may be included in appropriate amounts according to taste” (col. 3,lines 59-73)
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide sweetening and flavoring agents, about 65% to about 80% of sodium bicarbonate base and at least one effervescent acid in an amount of about 0.01% to about 20% in the effervescent tablet of Halstead based in its recognized suitability for forming effervescent mouthwash tablets, as taught by Andersen.

The combination of Halstead and Andersen does not teach sodium acid pyrophosphate.

Lavender et al. teaches, “A solid composition for adding water of an aqueous solution to form a whitening mouthrinse.  The solid composition can be in the form of a tablet and contains a salt of peroxymonosulfate as a whitening agent” (Abstract).
The compositions of Lavender et al. are taught to be effervescent, comprising “an effervescent agent”, “preferably . . . an effervescent couple that includes an acid and a base”, wherein examples of useful acids include “citric acid, ascorbic acid, malic acid, adipic acid, tartaric acid, fumaric, succinic acid, sodium acid pyrophosphate, lactic acid . . . and mixtures thereof” (p. 3, para. [0031]).  Lavender et al. further teaches, “When effervescent, the acid is present in the composition in an amount of from 10% by weigh to about 60% by weight” (Id. at p. 2).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use sodium acid pyrophosphate as the acid for generating effervescence in the oral care composition of Halstead, based on its art recognized suitability for its intended use as taught by Lavender.

The combination of Halstead, Andersen, and Lavender does not teach sodium dichloroisocyanyrate.

Richter teaches oral rinses “prepared by mixing sodium hypochlorite or other chlorine-releasing agent with sodium chlorite” (Abstract). The composition comprises “a chlorine-releasing oxidant selected from the group consisting of metal hypochlorite salt and sodium dichloroisocyanyrate” (col. 3, lines 28-32).  Here sodium dichloroisocyanyrate is recognized as a functional equivalent to metal hypochlorite.
Generally, it is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant’s disclosure (see MPEP 2144.06).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to replace the metal hypochlorite of Halstead with sodium dichloroisocyanurate, based on its recognized suitability as an equivalent chlorine-releasing oxidant, as taught by Richter.
Since Halstead teaches a concentration of hypochlorite from 0.05 to 6% (see p. 2 Claim 7), it would have been obvious to use similar amounts of sodium dichloroisocyanyrate, as per claim 3.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure DeSenna et al. US 2009/0142282.  DeSenna et al. is pertinent for teaching, “The use of sodium dichloroisocyanurate as a disinfecting agent is known in the prior art”; “Sodium dichlorisocyanurate hydrolyses in water to produce hypochlorous acid (HOCl) and hypochlorite (OCl-), which exist in solution at an equilibrium that is dependent upon the pH of the solution” (col. 2, lines 17-24); and “Sodium dichloroisocyanurate is useful to provide both hypochlorite and to act as a stabilizing agent to maintain desired levels of the active ingredients” (col. 3, lines 13-15).  This knowledge of sodium dichloroisocyanurate was useful for providing “[a] water soluble effervescent tablet formulation for preparing a disinfecting solution comprising a first tablet containing a bromide releasing agent and a second tablet containing a hypochlorite releasing agent” (Abstract).


Response to Arguments
i) Applicant argues, “There is no teaching in the combination of Halstead, Andersen, and Masters et al. that sodium pyrophosphate would be an appropriate, let alone preferable, substitute for adipic acid.  There is no teaching, suggestion, or motivation in Halstead or Aderson to substitute adipic acid for on of the acids taught by Masters et al.” (p. 13).
It must be remembered that, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect. . . . the combination is obvious" (MPEP 2141). KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Skraida v. A.G.Pro, 425 U.S. 273, 283 (1976)).
In this case, sodium acid pyrophosphate, is recognized in the art as an acid for causing effervescence in combination with a base. It would have been obvious to add it to the effervescent tablet formulation of Halstead.

ii) Applicant argues that Halstead teaches away from sodium hypochlorite insofar as it teaches “but it is not currently being used because of its corrosive and therefore destructive effects” (p. 13-14).
The Examiner disagrees.
Halstead made the statement to establish progress and purpose for the use of sodium hypochlorite from a prior negative aspect, i.e. corrosion, to its current positive aspect, tooth brightening.  
Halstead does not criticize, discredit, or otherwise discourage the use of sodium hypochlorite.
	iii) Applicant argues that the use of NaDCC enhance whitening effects “as compared to the mouthwash solution alone, which contained about 4% SAPP” (p. 15).
However, applicant’s data is not surprising insofar as Halstead teaches brightening teeth with an alkali metal and/or an alkaline earth metal of hypochlorite, wherein sodium dichlorisocyanurate hydrolyses in water to produce hypochlorous acid (HOCl) and hypochlorite (OCl-).
The instant specification recognizes the comparison of NaDCC and metal salts of hypochlorite insofar as it discloses, “The solid compositions disclosed herein comprise at least one at least one whitening agent chosen from chloride isocyanurate and metal salts of hypochlorite” (p. 5, para. [00019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612